DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 25-27, 29, 30 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirckof et al. (U.S. Patent No. 6,485,978).
Concerning claim 21, Kirckof discloses a system for processing medical devices, the system comprising:
(a)    a sterilizing cabinet (20) having a sterilizing compartment (10), wherein the sterilizing cabinet (20) is operable to perform a sterilization cycle on a medical device (column 7, lines 8-30) and a biological indicator contained within the sterilizing compartment (column 12, lines 25-43);
(b)    a biological indicator analyzer (310/312), wherein the indicator analyzer is operable to perform an indicator analysis on the biological indicator to thereby determine efficacy of a sterilization cycle performed by the sterilizing cabinet (column 15, line 15 to column 19, line 15; column 19, lines 60-68); and
(c)	an external medium (304 or 306), wherein the external medium is operable to convey information between the sterilizing cabinet (20) and the biological indicator analyzer (310/312), wherein the biological indicator analyzer is further configured to receive information from the external medium from the sterilizing cabinet (column 19, lines 50-63; column 25, lines 15-55).

Regarding claim 23, Kirckof also discloses that the external medium is comprised by a communication hub, and wherein the communication hub further comprises a network interface (column 22, lines 1-7 and 30-40; column 20, lines 40-60).

With respect to claim 25, Kirckof further discloses that the biological indicator analyzer comprises an optical reader (column 15, lines 19-33) configured to read a visual indicator (25) from the sterilizing cabinet (20) as set forth in column 7, lines 33-45.

Concerning claim 26, the reference continues to disclose that the visual indicator (25) includes identification of the biological indicator, and is selected from the group consisting of a barcode and a QR code (column 7, lines 33-45; column 12, lines 25-45).

Regarding claim 27, Kirckof also discloses a server, wherein the server is configured to store a medical device database, wherein the medical device database comprises information describing the history and use of a plurality of medical devices, wherein the sterilizing cabinet and the server are configured to exchange data with each other directly without requiring use of the external medium (column 22, lines 1- 54).

With respect to claim 29, Kirckof discloses (a)	a sterilizing cabinet (20) having a sterilizing compartment (10), wherein the sterilizing cabinet (20) is operable to perform a sterilization cycle on a medical device (column 7, lines 8-30) and a biological indicator contained within the sterilizing compartment (column 12, lines 25-43);
(b)    a biological indicator analyzer (310/312/327), wherein the indicator analyzer is operable to perform an indicator analysis on the biological indicator to thereby determine efficacy of a sterilization cycle performed by the sterilizing cabinet (column 15, line 15 to column 19, line 15; column 19, lines 60-68);
c)    a server configured to store a medical device database, wherein the medical device database comprises information describing the history and use of a plurality of medical devices (column 22, lines 1-7 and 30-40); and
(d)    a communication hub comprising a network interface, wherein the communication hub is configured to exchange information between the sterilizing cabinet, the indicator analyzer (column 20, lines 40-60), and the server. See column 21, lines 13-23, Figure 4 and Figures 21-30.

Concerning claim 30, Kirckof also discloses that the communication hub is configured to process analysis data generated by the indicator analyzer to determine presence of contamination in the biological indicator after completion of the sterilization cycle (column 5, lines 10-25; column 25, lines 15-40).

With respect to claim 35, Kirckof further discloses that the communication hub is configured to:
Perform a correlation of analysis data generated from the biological
indicator analyzer with sterilization cycles of the sterilizing cabinet;
Based on the correlation, identify medical devices whose sterility may be
questionable; and
Send out one or more notifications preventing medical devices whose
sterility may be questionable from being used before being put through an
additional sterilization process.
See column 22, lines 10-65.

Regarding claim 36, Kirckof continues to disclose that the communication hub is configured to manage a set of device configurations, wherein the set of device configurations comprises a sterilizing cabinet configuration and a biological indicator analyzer configuration, and wherein the communication hub is configured to exchange information based upon the set of device configurations (column 20, lines 1-63; column 21, lines 51-64; column 25, lines 60-68).

Concerning claim 37, Kirckof also discloses that the communication hub is configured to define the sterilizing cabinet configuration by performing steps comprising:
(a)	Receiving an identification of the biological indicator;
(b)	Identifying the sterilization cycle as compatible with the biological
indicator; and
    Defining the sterilization cabinet configuration as performing the
sterilization cycle based on the identification of the sterilization cycle as
being compatible with the biological indicator (Figures 25, 29 and 30; column 22, lines 20-65; column 25, line 55 to column 26, line 22).

Claims 38-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirckof et al. (U.S. Patent No. 6,485,978) as evidenced by Bolea (U.S. Patent No. 5,863,790).
Kirckof discloses a system for processing medical devices, the system comprising:
A non-transitory computer readable medium (i.e. processor) storing instructions to determine a set of compatible sterilization cycles from a set of potential sterilization cycles based on a biological indicator identification (Figure 27; column 23, lines 44-54; column 24, lines 12-22; column 25, line 55 to column 26, line 21);
A sterilizing cabinet (20) having a sterilizing compartment (10), wherein the sterilizing cabinet (20) is operable to perform a sterilization cycle on a medical device (column 7, lines 8-30) and a biological indicator contained within the sterilizing compartment (column 12, lines 25-43);
A biological indicator analyzer (327) comprising a well (Figure 4), a light source, and sensor, wherein the indicator analyzer is operable to perform an indicator analysis on the biological indicator, using the light source and the sensor, when the biological indicator is placed in the well (column 20, lines 25-35 as evidenced by U.S. Patent No. 5,863,790 detailed directly below);
 A communication hub, wherein the communication hub is configured to exchange information between the sterilizing cabinet, and the indicator analyzer (column 20, lines 40-60). See column 21, lines 13-23, Figure 4 and Figures 21-30.
Kirckof discloses that the contents of the biological indicator analyzer (327) is further detailed in U.S. Patent No. 5,863,790 to Bolea.  Thus, Bolea will be detailed directly below to provide an evidence of showing that Kirckof discloses such an analyzer.  Bolea discloses a biological indicator analyzer (327) comprising a well (Figure 4), a light source (12), and sensor (14), wherein the indicator analyzer is operable to perform an indicator analysis on the biological indicator, using the light source and the sensor, when the biological indicator is placed in the well (column 3, lines 9-27).  See column 3, line 50 to column 4, line 47.  Thus, Kirckof discloses the claimed biological indicator analyzer as evidenced by Bolea.  As such, Kirckof anticipates the limitations of claim 38.

Concerning claim 39, Kirckof also discloses that the system comprises a reader operable to read the biological indicator identification from the biological indicator, wherein the reader is a barcode scanner (column 8, lines 1-18; column 12, line 30 to column 13, line 60).

Regarding claim 40, Kirckof continues to disclose that the non-transitory computer readable medium is incorporated as a component within the communication hub (Figure 27; column 23, lines 44-54; column 24, lines 12-22; column 25, line 55 to column 26, line 21).

With respect to claim 41, Kirckof further discloses that:
The biological indicator identification corresponds to the biological indicator contained within the sterilizing compartment; and
The system comprises a processor configured to:
Prompt a user to select a sterilization cycle from the set of compatible sterilization cycles; and
Cause the sterilizing cabinet to sterilize the medical device by performing the sterilization cycle selected by the user (Figures 27-30; column 23, lines 44-54; column 24, lines 12-22; column 25, line 55 to column 26, line 21).

With respect to claim 42, Kirckof also discloses that the processor is configured to:
Prior to receiving the biological indicator identification, display a user interface (Figure 29) comprising selections for each of the potential sterilization cycles; and
After receiving the biological indicator identification, prompt the user to select the sterilization cycle from the set of compatible sterilization cycles by performing steps comprising modifying the user interface to disable selections for all sterilization cycles in the set of potential sterilization cycles that are not also in the set of compatible sterilization cycles as depicted by the “greyed out” sterilization cycles in Figure 30 (column 23, line 65 to column 24, line 55; column 25, line 55 to column 26, line 24).

Concerning claim 43, Kirckof further discloses that the biological indicator identification is a type for the biological indicator (Figures 29 and 30; column 23, line 65 to column 24, line 55; column 25, line 55 to column 26, line 24).

Regarding claims 44 and 45, Kirckof also discloses that the non-transitory computer readable medium stores instructions to determine that the set of compatible sterilization cycles has a cardinality of zero when (i) the biological indicator identification cannot be determined for the biological indicator; and/or (ii) compatibility of the biological indicator with the sterilizing cabinet and/or other devices in the system has not been validated; and wherein the system comprises a processor configured to, when the cardinality of the set of compatible sterilization cycles is zero, display a warning message to the user (Figure 25; column 22, lines 10-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kirckof et al. (U.S. Patent No. 6,485,978) in view of Sakaki (U.S. Publication No. 2016/0022852).
Kirckof is relied upon as set forth above.  Kirckof does not appear to disclose that the communication hub is configured to communicate with a sterilizing cabinet using a USB memory, or that the external medium comprises a USB memory.  Sakaki discloses a system for processing medical devices, wherein the system includes a sterilizing cabinet having a sterilizing compartment (Figure 2), wherein the sterilizing cabinet is operable to perform a sterilization cycle on a medical device and a biological indicator contained within the sterilizing compartment (paragraphs 101 and 102).  The reference continues to disclose a USB external medium operable to convey information, and a communication hub (i.e. external computer) that is configured to communicate with the sterilizing cabinet using they USB memory (paragraph 70).  The USB external medium and communication hub configuration are provided in order to allow the data provided by the system to be shared to multiple devices in a plurality of locations (paragraph 70).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a USB external medium, and the communication hub of Kirckof to be configured to communicate with a sterilizing cabinet using a USB memory in order to allow the data provided by the system to be shared to multiple devices in a plurality of locations as exemplified by Sakaki.

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kirckof et al. (U.S. Patent No. 6,485,978) in view of Bolea (U.S. Patent No. 5,863,790).
Kirckof is relied upon as set forth above, wherein the reference continues to disclose that the biological indicator analyzer (327) is configured to generate the analysis data by performing steps comprising emitting a light from a light source toward the biological indicator disposed in a well of the biological indicator analyzer, and using a sensor to detect fluorescence from the biological indicator disposed in the well as evidenced by Bolea in reference to claim 38 above.  Kirckof does not appear to disclose that the communication hub is configured to process the analysis data by performing steps comprising:
Identifying a drop in fluorescence from the biological indicator during a first time period;
Determining whether fluorescence from the biological indicator increases or remain substantially constant during a second period of time following the first period of time;
In the event that fluorescence from the biological indicator is determined to increase during the second period of time, determining that contamination is present in the biological indicator; and
In the event that fluorescence from the biological indicator is determined to remain substantially constant during the second period of time, determining that contamination is not present in the biological indicator.
Nonetheless, Bolea continues to disclose a communication hub that is configured to process the analysis data by performing steps comprising:
Identifying a drop in fluorescence from the biological indicator during a first time period (Figure 3);
Determining whether fluorescence from the biological indicator increases or remain substantially constant during a second period of time following the first period of time;
In the event that fluorescence from the biological indicator is determined to increase during the second period of time, determining that contamination is present in the biological indicator (Figure 2A); and
In the event that fluorescence from the biological indicator is determined to remain substantially constant during the second period of time, determining that contamination is not present in the biological indicator (Figure 2A).  
See column 9, line 30 to column 10, line 60.  The reference discloses that this procedure is provided in order to determine if a sterilization procedure is efficacious (column 10, lines 50-60).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the communications hub of Kirckof to perform the procedural steps as set forth above with respect to Bolea because Bolea discloses that said procedural steps allow the system the ability to determine if a sterilization procedure is efficacious.  Thus, said claim is unpatentable over Kirckof in view of Bolea.

Concerning claims 32-34, Bolea continues to disclose that the procedure and communication hub are configured to:
Determine whether fluorescence from the biological indicator increases or remains substantially constant during the second period of time based on comparing a slope of fluorescence detected over time from the biological indicator disposed in the well with a predefined critical value (i.e. baseline) as set forth in column 10, lines 30-60 (Figure 2B); or
Determine whether fluorescence from the biological indicator increases or remains substantially constant during the second period of time based on measurements from a first twenty or thirty minutes of incubation (column 11, lines 7-45; Figure 3).
As noted above, the reference of Bolea discloses that this procedure detailed therein are provided in order to determine if a sterilization procedure is efficacious (column 10, lines 50-60; column 11, lines 35-45).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the communications hub of Kirckof to perform the procedural steps as set forth above with respect to Bolea because Bolea discloses that said procedural steps allow the system the ability to determine if a sterilization procedure is efficacious.  Thus, claims 32-34 are unpatentable over Kirckof in view of Bolea as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,561,753 (herein referred to as ‘753). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 21-45 in the instant application are met by claims 1-20 of ‘753.  As such, the obviousness type double patenting rejection exists.

Allowable Subject Matter
Should the Applicant overcome the obviousness type double patenting rejection noted above, then claim 28 would be merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bolea (U.S. Patent No. 6,063,591), which is herein referred to as ‘591, discloses a system for processing medical devices with a sterilization cycle, wherein the system utilizes a biological indicator (Abstract; Figures 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799